Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 09/02/2022.  Claims 1-8, 10 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1-8, 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for a base station of a wireless network to align a beam from the base station to a user device of the network, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: a. transmitting a plurality of beam scan signals, each beam scan signal comprising a wireless transmission focused in a different direction, the beam scan signals spaced apart in time or in frequency; b. receiving, from the user device, a reply signal indicating a particular beam scan signal, the reply message comprising a wireless transmission at a time corresponding to a time of the particular beam scan signal or at a frequency corresponding to a frequency of the particular beam scan signal; and c. transmitting, to the user device, a subsequent message directed according to the particular beam scan signal, d. wherein the subsequent message comprises an alignment message comprising a plurality of alignment message elements, wherein all of the alignment message elements are transmitted with the same amplitude, phase, and spatial distribution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631